            Case 3:21-cv-00100-MMD-WGC Document 12 Filed 03/01/21 Page 1 of 2

                                       Office of the Clerk
                      United States Court of Appeals for the Ninth Circuit
                                     Post Office Box 193939
                              San Francisco, California 94119-3939
                                          415-355-8000
Molly C. Dwyer
Clerk of Court                           March 01, 2021


       No.:                21-15357
       D.C. No.:           3:21-cv-00100-MMD-WGC
       Short Title:        Shawn Meehan, et al v. Steven Sisolak, et al


       Dear Appellants/Counsel

       A copy of your notice of appeal/petition has been received in the Clerk's office of
       the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
       Appeals docket number shown above has been assigned to this case. You must
       indicate this Court of Appeals docket number whenever you communicate with
       this court regarding this case.

       Motions filed along with the notice of appeal in the district court are not
       automatically transferred to this court for filing. Any motions seeking relief from
       this court must be separately filed in this court's docket.

       Please furnish this docket number immediately to the court reporter if you place an
       order, or have placed an order, for portions of the trial transcripts. The court
       reporter will need this docket number when communicating with this court.

       The due dates for filing the parties' briefs and otherwise perfecting the appeal
       have been set by the enclosed "Time Schedule Order," pursuant to applicable
       FRAP rules. These dates can be extended only by court order. Failure of the
       appellant to comply with the time schedule order will result in automatic
       dismissal of the appeal. 9th Cir. R. 42-1.
    Case 3:21-cv-00100-MMD-WGC Document 12 Filed 03/01/21 Page 2 of 2




                  UNITED STATES COURT OF APPEALS
                                                                  FILED
                          FOR THE NINTH CIRCUIT
                                                                  MAR 01 2021
                                                                 MOLLY C. DWYER, CLERK
                                                                  U.S. COURT OF APPEALS




 SHAWN MEEHAN; JANINE                      No. 21-15357
 HANSEN; LYNN CHAPMAN;
 MELISSA CLEMENT,
                                           D.C. No. 3:21-cv-00100-MMD-WGC
              Plaintiffs - Appellants,     U.S. District Court for Nevada, Reno

   v.                                      TIME SCHEDULE ORDER

 STEVEN SISOLAK; AARON
 DARNELL FORD; BRENDA
 ERDOES; NICOLE CANNIZZARO,

              Defendants - Appellees.


The parties shall meet the following time schedule.

Mon., May 3, 2021             Appellants' opening brief and excerpts of record
                              shall be served and filed pursuant to FRAP 31 and
                              9th Cir. R. 31-2.1.

Failure of the appellants to comply with the Time Schedule Order will result
in automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                              FOR THE COURT:

                                              MOLLY C. DWYER
                                              CLERK OF COURT

                                              By: Ruben Talavera
                                              Deputy Clerk
                                              Ninth Circuit Rule 27-7
